In a proceeding to confirm an arbitration award, the appeal is from an order of the Supreme Court, Orange County, dated June 8, 1976, which, inter alia, granted the application and denied appellant’s cross motion to vacate the award and to stay any future arbitration proceedings. Proceeding remitted to Special Term to hear and report, with findings of fact, on the issue of whether there was misconduct on the part of the arbitrators. The appeal is held in abeyance in the interim. The arbitrators’ request for additional compensation after the hearings concluded and before rendering their award, was questionable conduct (see Matter of Franks [Penn-Uranium Corp.], 4 AD2d 39). A hearing is required to determine whether improper methods were used to gain the increase. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.